[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 96-2356

                       CRAIG J. MERCER,

                    Plaintiff, Appellant,

                              v.

                  SHERIFF CUMBERLAND COUNTY,

                     Defendant, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MAINE

         [Hon. Morton A. Brody, U.S. District Judge]                                                               

                                         

                            Before

                    Torruella, Chief Judge,                                                      
               Stahl and Lynch, Circuit Judges.                                                          

                                         

Craig J. Mercer on brief pro se.                           
William R. Fisher, Ivy L. Frignoca and Monaghan, Leahy, Hochadel                                                                            
&amp; Libby on brief for appellee.               

                                         

                       October 14, 1997
                                         

          Per Curiam.   Plaintiff-appellant Craig  J. Mercer,                                

an Ohio  prisoner, appeals pro  se from the dismissal  of his                                              

complaint under 42 U.S.C.   1983 alleging that the Sheriff of

Cumberland County (Maine) unlawfully detained Mercer and then

unlawfully  transferred him  to Ohio authorities,  without an

extradition  hearing,   to  face   final  parole   revocation

proceedings.   See  28 U.S.C.     1915(e)(2)(B),  1915A.   We                              

affirm.

          Contrary to Mercer's  suggestion, we  do not  think

that he stated  a claim for unlawful detention.   Pursuant to

Maine's Uniform Act for Out-of-State Parolee Supervision, the

sheriff  had the  authority  to  detain  Mercer  pending  the

preliminary parole revocation hearing in Maine, and, since it

appeared that  a retaking was  likely, for a  reasonable time

thereafter.  Me. Rev.  Stat. Ann. tit. 34-A,   9861.   We are

not  persuaded that the  length of  detention in  the instant

case was unreasonable.        The  Uniform  Act  for  Out-of-

State  Parolee Supervision  also permits  the  retaking of  a

parolee subject to  the Act without "formalities"  other than

"establishing the authority  of the officer and  the identity

of the person to be retaken."  Me. Rev. Stat. Ann. tit. 34-A,

  9803.  Mercer makes  no argument that this Act incorporates

the  procedural  protections  afforded  by  Maine's  Criminal

Extradition Act, and the language of   9803 would suggest the

contrary.    Under  the  circumstances,  and  passing without

                             -2-

deciding  the question  whether  a  failure  to  comply  with

extradition  procedures creates  a cause  of  action under   

1983, we find no error in the dismissal.

          Affirmed.                              

                             -3-